DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 August 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 & 12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Gotou et al. (US 9,010,917 B2).
As related to independent claim 1, Gotou et al. teaches an ink comprising: a coloring material; an organic solvent; a resin; and a compound represented by Chemical Formula 1 having a weight average molecular weight of from 390 to 610 (Gotou et al. – Column 1, Lines 49-60), 

    PNG
    media_image1.png
    81
    187
    media_image1.png
    Greyscale

Chemical Formula 1 
where R1 represents a hydrocarbon group, and n represents an integer of 2 or greater [i.e. acetylene surfactant such as SURFYNOL 420] (Gotou et al. – Column 14, Lines 34-65).
As related to dependent claim 2, Gotou et al. teaches n in Chemical Formula 1 represent an integer of from 3 to 15 (Gotou et al. – Column 14, Lines 34-67).
As related to dependent claim 3, Gotou et al. teaches the compound is represented by Chemical Formula 2,

    PNG
    media_image2.png
    122
    260
    media_image2.png
    Greyscale

Chemical Formula 2
where n represents an integer of 2 or greater (Gotou et al. – Column 14, Lines 34-67).
As related to dependent claim 4, Gotou et al. teaches a proportion of the compound represented by Chemical Formula 1 is from 0.05 to 3.2 percent by mass (Gotou et al. – Column 15, Lines 1-17).
As related to dependent claim 5, Gotou et al. teaches the resin comprises a polyurethane resin (Gotou et al. – Column 16, Lines 5-29).
As related to dependent claim 6, Gotou et al. teaches the ink is applicable to an inkjet method (Gotou et al. – Column 1, Lines 15-26).
As related to dependent claim 7, Gotou et al. teaches the ink comprises at least one member selected from the group consisting of a black ink, a cyan ink, a magenta ink, a yellow ink, and a white ink (Gotou et al. – Column 3, Lines 35-40).
As related to dependent claim 8, Gotou et al. teaches an ink set comprising: at least two different types of the ink, each having different coloring materials and at least one other type of the ink (Gotou et al. – Column 3, Lines 35-40).
As related to dependent claim 9, Gotou et al. teaches applying the ink to a print substrate (Gotou et al. – Column 3, Lines 40-45).
As related to further dependent claim 10 , Gotou et al. teaches applying includes discharging the ink with a discharging head (Gotou et al. – Column 22, Lines 43-57).
As related to dependent claim 12, Gotou et al. teaches a printing device comprising: the ink; a container that contains the ink, and a discharging head configured to discharge the ink (Gotou et al. – Column 22, Lines 23-67).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gotou et al. (US 9,010,917 B2) in view of WATANABE et al. (US 2018/0362790 A1).
Gotou et al. teaches a variety of print substrates (Gotou et al. – Column 23, Lines 40-45 and Column 37, Table 5), but does not specifically teach the medium is a “low-However, WATANABE et al. teaches an ink comprising: a coloring material; an organic solvent; a resin; and a similar compound (WATANABE et al. – Page 2, Paragraph 28; Page 6, Paragraphs 115-118; Page 8, Paragraphs 174-179 & 190), and specifically teaches a variety of recording media that includes a low-polarity recording medium [i.e. resin substrates including PVC] (WATANABE et al. – Page 10, Paragraphs 240-249).  It would have been obvious to one of ordinary skill in the art at the time of filing to recognize the variety of recording media to be used by Gotou et al. would be expanded to include the variety of recording media taught by WATANABE et al. in an effort to provide an image on a print medium with higher specular glossiness (WATANABE et al. – Page 2, Paragraph 28 and Page 10, Paragraph 246).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Komatsu et al. (US 2002/0088375 A1) teaches an ink for ink-jet printer recording including a surfactant that meets one of two formulas and includes acetylene surfactants.  Yoneyama et al. (US 2016/0023456 A1) teaches an ink used in an ink-jet printer with an off-carriage ink-supply on a variety of substrates including PVC and the ink composition(s) include a surfactant choice that includes acetylene surfactants.
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.